Citation Nr: 1821864	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disability.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to service connection for erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to May 1973.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified during a videoconference hearing before the undersigned in September 2017.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Board decision sent to the Veteran on February 14, 2018, was incomplete, and should be vacated in lieu of the current decision.  

2.  A stomach disability did not have its clinical onset during or as a result of service, and is not due to exposure to toxic contaminants in the drinking water at Camp Lejeune.  

3.  A respiratory disability did not have its clinical onset during or as a result of service, and is not due to exposure to toxic contaminants in the drinking water at Camp Lejeune.

4.  Erectile dysfunction did not have its clinical onset during or as a result of service, and is not due to exposure to toxic contaminants in the drinking water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the February 14, 2018, addressing the issues currently on appeal have been met.  38 U.S.C. § 7104(a) (2014); 38 C.F.R. § 20.904 (2017).

2.  The criteria for service connection for a stomach disability are not met.  
38 U.S.C. §§ 1110, 1112, 1154(a) (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a respiratory disability are not met.  
38 U.S.C. §§ 1110, 1112, 1154(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for erectile dysfunction are not met.  
38 U.S.C. §§ 1110, 1112, 1154(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of a Prior Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

In this case, the Board sent the Veteran a decision addressing the issues on appeal on February 14, 2018.  After subsequent review of that decision, the Board concludes that the reasons and bases contained therein were incomplete, and that some additional explanation is necessary.  

Accordingly, the February 5, 2018, decision denying the issues on appeal is vacated.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in November 2009, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends he incurred a stomach disability, a respiratory disability, and erectile dysfunction due to exposure to contaminated drinking water at Camp Lejeune during military service.  Unfortunately, the Board finds that service connection is not warranted.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2017)(amended March 14, 2017).  

If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of 38 C.F.R. § 3.307 (a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer. 38 C.F.R. § 3.309 (f) (2017)(amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records show that he served at Camp Lejeune from September to November 1974.  Accordingly, his exposure to contaminated drinking water therein is conceded.  However, the Veteran has not been diagnosed with one of the diseases for which presumptive service connection is granted based on such exposure.  Apart from the presumptive conditions noted above, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence to establish the required nexus.  

Here, while the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, there is no competent and credible evidence indicating that the disability or signs and symptoms of disability may be associated with active service.  The Veteran has not provided any specific argument regarding how his claimed disabilities are related to his exposures during service nor has he put forth any evidence suggesting a possible link between his claimed disabilities and such exposure.  Rather, the Veteran has merely suggested that because his exposure to contaminated drinking water is presumed, he should be awarded service connection for his claimed disabilities.  Therefore, the Board finds that the evidence does not trigger VA's responsibility to obtain an examination to evaluate whether the claimed disabilities are etiologically related to such exposures.  38 U.S.C. § 5103A(d) (West 2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges the Veteran's statements throughout the claim, including in April 2010 and January 2013, that he was able to father children before exposure to contaminated water and unable to father children after exposure.  Specifically, in the April 2010 statement, the Veteran noted he had a child in 1973 and then listed several time periods between 1973 and 1987 during which he had relations with several identified women, all of whom conceived children with other men but did not conceive children with the Veteran.  He continued this assertion in a January 2013 correspondence where he wrote: "After my wife and I went our separate ways, I never had another child.  I lived with some wonderful women over the years none of them produced a child of mine.  After we split up, each one of them had children."

The Board notes that these statements involve the Veteran's claimed infertility, are relevant to a separate, pending claim for service connection for infertility, and do not have any direct relevance to the claim involving erectile dysfunction currently on appeal.  Indeed, the Veteran asserted in these statements that he was able to perform sexually, but that these encounters did not result in the conception of a child.  The fact that he had successfully performed sexually actually weighs against a finding that he had erectile dysfunction at that time.  

To the extent that these statements could be construed as relevant to the erectile dysfunction claim, the Board notes that the Veteran's statements that he could father children before drinking contaminated water and that he did not father children after drinking the water is not indicative of an actual disorder.  These statements do not demonstrate that the Veteran had an erectile dysfunction disability at the time or that such a disability was etiologically related to the contaminated drinking water.  Indeed, the mere fact that he has been unable to father children does not necessarily lead to the conclusion that a disorder is present.  

The Board notes that the Veteran is not competent to suggest or opine as to the etiology of his claimed stomach, respiratory, and erectile dysfunction disabilities.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Regarding direct service connection, the Board notes that the Veteran has not alleged that any of the claimed disabilities began during service.  Indeed, he specifically stated during the Board hearing that he did not have any relevant symptoms during service.  See Board Hearing Transcript at 10-11.  Furthermore, service treatment records are negative for any complaints, treatment, or diagnosis of any of the claimed disabilities and a February 1976 VA examination revealed that the respiratory, digestive, and genitourinary systems were clear or normal.    

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for a stomach disability, respiratory disability, or erectile dysfunction.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The February 14, 2018, decision denying the issues on appeal is vacated.

Service connection for a stomach disability is denied.  

Service connection for a respiratory disability is denied.  

Service connection for erectile dysfunction is denied.  



___________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


